Citation Nr: 1139319	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation higher than 50 percent prior to November 27, 2007, and an initial evaluation higher than 70 percent thereafter.

2.  Entitlement to an effective date earlier than March 14, 2006, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In February 2008, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  For the period prior to October 7, 2007, the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas.

2.  For the period beginning October 7, 2007, the Veteran's PTSD has been characterized by isolation, debilitating panic attacks, nightmares, difficulty sleeping, poor concentration, difficulty adapting to stressful circumstances, an inability to establish and maintain effective relationships, and total occupational impairment; total social impairment is not demonstrated.  

3.  Prior to March 14, 2006, there was no formal claim, informal claim, or written intent to file a claim for service connection for PTSD.

4.  On March 14, 2006, the Veteran submitted an informal claim for service connection for PTSD.






CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation higher than 50 percent for the period prior to October 7, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2011).  

2.  The criteria for the assignment of a rating of 70 percent for the service-connected PTSD have been met beginning October 7, 2007.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2011).  

3.   The criteria for an effective date prior to March 14, 2006, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(c), 3.304(f), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeals.

The Veteran received VCAA notice in May 2006.  Dingess notice appears to have been mailed in March 2008.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records from various federal agencies.  Additionally, the Veteran has been provided necessary VA examinations.  The VA attempted to obtain records from the Social Security Administration (SSA) but SSA reported that the records did not exist or further efforts to obtain the documents would be futile.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

The question of whether a further notice letter for such "downstream" issues as an effective date claim is required was addressed by the VA Office of General Counsel  in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel  held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a)  did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the required Statement of the Case was issued in March 2009.

The Veteran argues that he warrants an earlier effective date for the award of service connection for posttraumatic stress disorder and a higher evaluation for the disability.  The Board will address each issue separately.

II.  Entitlement to a higher initial evaluation for the service-connected PTSD.

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

Global Assessment of Functioning (GAF) scores are a scale rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).  

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R 
§ 4.6.  

B. Analysis

In this decision, the Board must considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  
  
The Veteran currently is assigned a 50 percent rating for the service-connected PTSD prior to November 27, 2007 and a 70 percent rating thereafter.  

Based on its review of the entire record, the Board finds that an increased rating of 70 percent for service-connected PTSD is warranted beginning October 7, 2007.  

Period prior to October 7, 2007

For the period prior to October 7, 2007, the Veteran's GAF scores were around 55 which reflect moderate symptoms.  

In October 2006 VA examination, the Veteran was anxious and restless.  He was oriented to person, place and time and spoke clearly.  He denied hallucinations.  The examiner found that his symptoms were moderate in severity.  

At the time of the examination, the Veteran was unemployed, but the Veteran reported that he had only lost a couple of hours of work due to his PTSD symptoms.  

As to his social functioning, the October 2006 VA examiner opined that there was no impairment of thought process or social functioning.  The record does indicate that the Veteran has been married four times and has two children.  He is not in contact with one child but the other child lives close by.  

The Veteran denied suicidal or homicidal thoughts during the October 2006 examination.

The records are sparse for the period prior to October 7, 2007.  One VA treatment record notes that he took Zoloft for depression, but it does not appear that the Veteran sought any further psychiatric treatment besides the treatment he received from his VA primary care physician. 

Prior to October 7, 2007, the Veteran did not have suicidal ideation, obsessional rituals which interfered with routine activities, impaired impulse control, spatial disorientation, and neglect of personal appearance and hygiene.  

Although the Veteran stuttered, his speech was no intermittently illogical, obscure or irrelevant.  

The Veteran reported panic attacks but they were not continuous.  He was treated for depression but his depression did not appear to affect his ability to function independently, appropriately and effectively.  

As noted above, the Veteran was unemployed at the time of the October 2006 examination, but the Veteran reported that he had only lost a couple of hours of work due to his PTSD symptoms.  He did not indicate that he was unemployed due to his PTSD symptoms. 

For this period, the Veteran does appear to have an inability to establish and maintain effective relationships.  The evidence shows that he had been married four times and that he was only in contact with one of his children.

Despite this, the Board finds that the overall service-connected disability picture for this period resembles that of  occupational and social impairment with reduced reliability and productivity already contemplated by the assigned 50 percent evaluation.  For this reason, the Board does not find that a higher evaluation is warranted for the period prior to October 7, 2007.  
Period beginning October 7, 2007

The Veteran has reported on numerous occasions that he has sought medical treatment in the emergency room for his panic attacks.  

One such incident is documented in an October 7, 2007 private hospital record.  The Veteran was hospitalized for tachycardia.  The Veteran explained he had a panic attack on the interstate and had to pull over.  The record shows that since that time he has been afraid to drive and has had to rely on others to get to his appointments at the VA.

As the evidence shows that the Veteran's panic attacks affect his ability to function independently, appropriately and effectively, the Board finds that a 70 percent evaluation is warranted beginning October 7, 2007, the date of the documented emergency room visit.  38 C.F.R. § 4.130.

However, the Board does not find a basis for assigning a 100 percent schedular rating for any period of the appeal.  

On review of the entire record, the Board disagrees that the service-connected PTSD symptoms are productive of total social and occupational inadaptability as required by the provisions of Diagnostic Code 9411.  

The record does show that the Veteran is unemployable.  The March 2008 examiner found that the Veteran was unable to obtain and maintain gainful employment solely due to his PTSD.  The examiner explained that the Veteran's PTSD symptoms prevented him from being able to concentrate on performing any job safely.  Also, his sleep problems and hypervigilance did not allow him to work with others.  

Despite this, the record does not show that the Veteran has total social impairment.  In November 2007, the Veteran reported only interacting with a few friends and his son and daughter-in-law because he was afraid that he will have a panic attack in front of others.  Although the Veteran tended to be isolated as he had been divorced four times and did not have many friends, he still had a few friends and a relationship with one of his sons and daughter-in-law.  The Veteran's son attended the Veteran's local hearing with the Veteran and treatment records show that the Veteran's daughter-in-law has driven him to some of his appointments.  

Furthermore, the evidence does not show that the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation or his own name.

The Board acknowledges that the Veteran stated that if he was ever given a diagnosis of a terminal illness, he would consider hurting the man that told him that he could not apply for service connection for PTSD.  The Veteran also reported attempting suicide twice around 2004, but since that time, all treatment records show that the Veteran denied any homicidal or suicidal ideation.  

Furthermore, the Veteran appears to have some hobbies that he enjoys such as fishing, gardening, watching football and putting together puzzles.  

While the Board acknowledges a high degree of social and occupational impairment in this case, the evidence does not demonstrate total disruption in terms of the rating criteria.  

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  

As discussed, the symptoms of the Veteran's PTSD consist of occupational and social impairment with reduced reliability and productivity prior  to October 7, 2007 and occupational and social impairment with deficiencies in most areas beginning October 7, 2007 as described by the rating criteria for a 70 percent rating.  There have been no reports of symptoms that are outside manifestations set forth in the rating schedule.  Total occupational and social impairment has not been shown.

Hence, as the schedule reasonably describes the service-connected disability picture, the referral for extraschedular consideration is not required.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, on this record, the Board finds that a higher evaluation than 50 percent prior to October 7, 2007 has not been met, but a 70 percent evaluation, but not more, has been met beginning October 7, 2007 for service-connected PTSD.  See 38 C.F.R. §§ 4.3, 4.7.

III.  Earlier Effective Date

During the February 2008 local hearing, the Veteran testified that he tried to file a claim for PTSD in February 2001.  The Veteran stated that his claim should be made retroactive as to that date.  

The Veteran explained that he did not file a claim for service connection for PTSD in February 2008 because the VA officer at Crown Point outpatient clinic refused to take his claim stating that the he did not have proof of his PTSD.

By way of background, on December 5, 2001, the Veteran filed a claim for service connection for shrapnel wound and pension benefits for his amputated left leg and severe arthritis of both knees.  See VA Form 21-526, Veteran's Application for Compensation or Pension.  There was no mention of any psychiatric disability in his claim, in the VA examinations which followed or in the RO decision granting service connection for shell fragment wounds and nonservice-connected permanent and total evaluation.  

On March 14, 2006, the Veteran filed a claim for entitlement to service connection for PTSD.  In the January 2007 rating decision on appeal, the RO awarded service connection for posttraumatic stress disorder, effective March 14, 2006, the date of the Veteran's claim
The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than March 14, 2006, for the award of service connection for posttraumatic stress disorder.  The reasons follow.

The Veteran's argument is that he attempted to file a claim for PTSD in 2001 but the officer refused to take his claim.  Besides the Veteran's statement, there is no evidence in the file, that the Veteran in fact filed a claim for service connection for PTSD.  PTSD is also not mentioned in the RO's decision granting nonservice-connected pension benefits.

The claims file shows that the Veteran only filed a claim for service connection for PTSD in March 2006.  Applying the law to the facts of this case, an effective date earlier than March 14, 2006, is not warranted.  
The Board has thoroughly reviewed the evidence of record prior to March 2006 to see if the Veteran filed a formal claim, an informal claim, or expressed a written intent to file a claim for service connection for posttraumatic stress disorder, but finds nothing in the record to support such a finding that a claim was made.  See 38 C.F.R. §§ 3.1(p), 3.155.  In fact, there is no document in the claims file from the Veteran (or a representative of the Veteran) prior to March 2006 concerning PTSD. Thus, there can be no argument that a written claim was filed prior to the March 2006 claim.  See Brannon v. West, 12 Vet. App. 32, 33 (1998) ("While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.") 

For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than March 14, 2006, for the award of service connection for posttraumatic stress disorder.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an evaluation higher than 50 percent prior to October 7, 2007 for service-connected PTSD, is denied.

Entitlement to an evaluation of 70 percent beginning October 7, 2007, for service-connected PTSD, is granted.

Entitlement to an effective date earlier than March 14, 2006, for the award of service connection for PTSD is denied.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


